                      Case 1:21-cr-00017-APM Document 1 Filed 07/22/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                                for the
                                                             DistrictDistrict
                                                        __________    of Columbia
                                                                              of __________

                  United States of America                                           )
                             v.                                                      )
                                                                                     )         Case No.
                                                                                     )
                      ANTHONY GRAY                                                   )
                      DOB                                                            )
                                                                                     )
                          Defendant(s)


                                                       CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of       March 1, 2015-- August 18, 2016; and February 21 – 22, 2020
                                                                                               in the county of                             in the
                       District of               Columbia                      , the defendant(s) violated:

            Code Section                                                                          Offense Description
                                 Sex Trafficking of a Minor; Conspiracy to Sex Traffic a Minor; Conspiracy to Transport a Minor for
18 U.S.C. §§ 1591(a)(1)          Sexual Activity; Use of a Facility of Interstate Commerce in Aid of Racketeering Activity; Tampering
and (b)(2); § 1594(c); §         with a Witness.
2423(a) and (e); §1952
(a)(3); § 1512(b)




         This criminal complaint is based on these facts:

                              SEE ATTACHED STATEMENT OF OFFENSE




         u Continued on the attached sheet.


                                                                                                                  Complainant’s signature

                                                                                                       Jeremiah P. Johnson, Detective, MPDC
                                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 via reliable electronic means,
by telephone before me on July 22, 2020.
.
Date:          07/22/2020
                                                                                                                     Judge’s signature

City and state:                         Washington, D.C.                                             Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                                   Printed name and title
